DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6,7,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,13,15,18,29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOKOMAKURA et al. (US 2022/0217661 A1)

Regarding Claim 1, Yokomakura teaches, A method of wireless communication performed by one or more base stations, the method comprising: ([0054] As used herein, the term "base station” can refer to any device or group of devices that facilitates wireless communication. Fig 16/17 and Fig1- shows IAB nodes (=base stations) communicating with UEs)
 transmitting, to a user equipment (UE), configuration information regarding one or more cell-groups supporting full duplex communication, an order of cells in each cell-group of the one or more cell groups, and a cells slot format combination table for all cells in a cell- group of the one or more cell-groups; and ([ 0058 ] – The UE may receive system information and perform the required measurements on all configured cell(=transmitting, to a user equipment (UE), configuration information )“Configured cells ” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information. “Configured cells”-for a radio connection may include a primary cell and /or one, or more secondary cells (=cells in cell-group (taught in [0240]- primary cell of the MCG (Master Cell Group)). 
([0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=an order of cells in each cell-group));
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)
[0186]- in a full duplex mode, with a DU configuration where IAB node (=base station) communicates with UE in full duplex mode)
[0168]- For each serving cell in the set of serving cells, …a set of slot format combinations by slotFormatCombinations (=cell slot format combination table), where each slot format combination in the set of slot format combinations includes one or more slot formats and a mapping for the slot format combination (=refers to the slot format combination table)
transmitting, to the UE, cell-group slot format indication (SFI) information indicating a cells slot format of the cells slot format combination table to indicate to the UE slot formats for all cells in a selected cell-group of the one or more cell-groups. (Fig16, [0031]- transmitting to UE from IAB node (=base station’s) a slot format indicator which indicates for each ofdm symbol of the slot. [0228]- SFI - index field in DCI format 20 indicates a combination of slot formats (=SFI related to slot format combination table) that includes a combination of slot formats for a reference DL BWP and a combination of slot formats for a reference UL BWP of the serving cell. See also [0168].
 [0228] -UE on a serving cell (=selected cell), the SFI - index field in DCI format 20 indicates a combination of slot formats. [0162]- set of symbols of a slot that are indicated to a UE … in SystemInformation Block in ServingCellConfigCommon (=relation of selected cell to slot format indication)
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)

Regarding Claim 2, Yokomakura teaches, the method of claim 1, wherein the cell-group SFI information is carried via downlink control information (DCI) transmitted by a base station of the one or more base stations, and wherein ([0167] -DCI format 2_0 is used for determining slot format. If a UE is configured by higher layers with parameter SlotFormatlndicator. Multiple base stations are explained in claim 1.;
 	the cell-group SFI information is indicated as SFI pertaining to a cell-group based at least in part on a radio network temporary identifier (RNTI) associated with the selected cell-group, or ([0167]- If a UE is configured by higher layers with parameter SlotFormatlndicator, the UE may be provided an SFI - RNTI by sfi-RNTI and with a payload size of DCI format 2_0);
the cell-group SFI information is indicated as SFI pertaining to a cell-group based at least in part on:
an associated search space (SS), control resource set (CORESET), ([0167]-The UE is also provided in one or more serving cells with a configuration for a search space set s and a corresponding CORESET p for monitoring… PDCCH candidates for DCI format 2_0);
a scheduling cell of the selected cell-group, or a combination thereof associated with the selected cell-group. ([0167]- The UE is also provided in one or more serving cells with configuration’s (=scheduled cell’s in cell group). [0168] For each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0). [0228] -UE on a serving cell (=selected cell), the SFI - index field in DCI format 20 indicates a combination of slot formats. [0162]- set of symbols of a slot that are indicated to a UE … in SystemInformation Block in ServingCellConfigCommon (=relation of selected cell to slot format indication).

Regarding Claim 5, Yokomakura teaches, the method of claim 1, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group. ([0150] -If TDD - UL - DL - Configuration Common provides both pattern1 and pattern2(=slot format patterns in table), the UE sets the slot format per slot over a first number of slots as indicated by pattern1 and the UE sets the slot format per slot over a second number of slots as indicated by pattern2. The patternl1 provides a slot configuration period of P, music by dl - UL - Transmission Periodicity).

Regarding Claim 13, Yokomakura teaches, A base station comprising: a memory storing processor-readable code; and at least one processor coupled to the memory, the at least one processor configured to execute the processor-readable code to cause the at least one processor to: 
(Fig 29 describes the IAB node or Base station)
transmit, to a user equipment (UE), configuration information regarding one or more cell-groups supporting full duplex communication, an order of cells in each cell-group of the one or more cell groups, and a cells slot format combination table for all cells in a cell- group of the one or more cell-groups; and ([ 0058 ] – The UE may receive system information and perform the required measurements on all configured cell(=transmitting, to a user equipment (UE), configuration information )“Configured cells ” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information. “Configured cells”-for a radio connection may include a primary cell and /or one, or more secondary cells (=cells in cell-group (taught in [0240]- primary cell of the MCG (Master Cell Group)). 
([0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=an order of cells in each cell-group));
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)
[0186]- in a full duplex mode, with a DU configuration where IAB node (=base station) communicates with UE in full duplex mode)
[0168]- For each serving cell in the set of serving cells, …a set of slot format combinations by slotFormatCombinations (=cell slot format combination table), where each slot format combination in the set of slot format combinations includes one or more slot formats and a mapping for the slot format combination (=refers to the slot format combination table)
transmit, to the UE, cell-group slot format indication (SFI) information 71758132.1 NRF NO. QLXX.P1632US.P1210133755/60 indicating a cells slot format of the cells slot format combination table to indicate to the UE slot formats for all cells in a selected cell-group of the one or more cell-groups. (Fig16, [0031]- transmitting to UE from IAB node (=base station’s) a slot format indicator which indicates for each ofdm symbol of the slot. [0228]- SFI - index field in DCI format 20 indicates a combination of slot formats (=SFI related to slot format combination table) that includes a combination of slot formats for a reference DL BWP and a combination of slot formats for a reference UL BWP of the serving cell. See also [0168].
 [0228] -UE on a serving cell (=selected cell), the SFI - index field in DCI format 20 indicates a combination of slot formats. [0162]- set of symbols of a slot that are indicated to a UE … in SystemInformation Block in ServingCellConfigCommon (=relation of selected cell to slot format indication)
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups).

Regarding Claim 15, Yokomakura teaches, A method of wireless communication performed by a user equipment (UE), the method comprising: 
receiving, from one or more base stations, configuration information regarding one or more cell-groups supporting full duplex communication, an order of cells in each cell-group of the one or more cell groups, and a cells slot format combination table for all cells in a cell- group of the one or more cell-groups; and ([ 0058 ] – The UE may receive system information and perform the required measurements on all configured cell(=receiving by a user equipment (UE), configuration information )“Configured cells ” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information. “Configured cells”-for a radio connection may include a primary cell and /or one, or more secondary cells (=cells in cell-group (taught in [0240]- primary cell of the MCG (Master Cell Group)). 
[0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=an order of cells in each cell-group));
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)
[0186]- in a full duplex mode, with a DU configuration where IAB node (=base station) communicates with UE in full duplex mode)
[0168]- For each serving cell in the set of serving cells, …a set of slot format combinations by slotFormatCombinations (=cell slot format combination table), where each slot format combination in the set of slot format combinations includes one or more slot formats and a mapping for the slot format combination (=refers to the slot format combination table)
receiving, from a base station of the one or more base stations, cell-group slot format indication (SFI) information indicating a cells slot format of the cells slot format combination table for determining slot formats for all cells in a selected cell-group of the one or more cell- groups. (Fig16, [0031]- transmitting to UE from IAB node (=base station’s) a slot format indicator which indicates for each ofdm symbol of the slot. [0228]- SFI - index field in DCI format 20 indicates a combination of slot formats (=SFI related to slot format combination table) that includes a combination of slot formats for a reference DL BWP and a combination of slot formats for a reference UL BWP of the serving cell. See also [0168].
 [0228] -UE on a serving cell (=selected cell), the SFI - index field in DCI format 20 indicates a combination of slot formats. [0162]- set of symbols of a slot that are indicated to a UE … in SystemInformation Block in ServingCellConfigCommon (=relation of selected cell to slot format indication)
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups).

Regarding Claim18, Yokomakura teaches, the method of claim 15, wherein the cell-group SFI information is carried via downlink control information (DCI) received from the base station of the one or more base stations, further comprising: ([0167] -DCI format 2_0 is used for determining slot format. If a UE is configured by higher layers with parameter SlotFormatlndicator. Multiple base stations are explained in claim 1.;
identifying the cell-group SFI information as SFI pertaining to a cell-group based at least in part on a radio network temporary identifier (RNTI) associated with the selected cell-group, ([0167]- If a UE is configured by higher layers with parameter SlotFormatlndicator, the UE may be provided an SFI - RNTI by sfi-RNTI and with a payload size of DCI format 2_0);

Regarding Claim 29, Yokomakura teaches, a user equipment (UE) comprising: 
a memory storing processor-readable code; and 
at least one processor coupled to the memory, the at least one processor configured to execute the processor-readable code to cause the at least one processor to: [ 0266] FIG. 21B shows child node 30 (21), shown by way of example as user equipment (UE) 30 (21), as comprising, in an example, non - limiting embodiment and mode, transceiver circuitry 60.)
receive, from one or more base stations, configuration information regarding one or more cell-groups supporting full duplex communication, an order of cells in each cell- group of the one or more cell groups, and a cells slot format combination table for all cells in a cell-group of the one or more cell-groups; and ([ 0058 ] – The UE may receive system information and perform the required measurements on all configured cell(=receiving by a user equipment (UE), configuration information )“Configured cells ” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information. “Configured cells”-for a radio connection may include a primary cell and /or one, or more secondary cells (=cells in cell-group (taught in [0240]- primary cell of the MCG (Master Cell Group)). 
([0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=an order of cells in each cell-group));
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)
[0186]- in a full duplex mode, with a DU configuration where IAB node (=base station) communicates with UE in full duplex mode)
[0168]- For each serving cell in the set of serving cells, …a set of slot format combinations by slotFormatCombinations (=cell slot format combination table), where each slot format combination in the set of slot format combinations includes one or more slot formats and a mapping for the slot format combination (=refers to the slot format combination table)
receive, from a base station of the one or more base stations, cell-group slot 71758132.1 NRF NO. QLXX.P1632US.P1210133759/60 format indication (SFI) information indicating a cells slot format of the cells slot format combination table for determining slot formats for all cells in a selected cell-group of the one or more cell-groups. (Fig16, [0031]- transmitting to UE from IAB node (=base station’s) a slot format indicator which indicates for each ofdm symbol of the slot. [0228]- SFI - index field in DCI format 20 indicates a combination of slot formats (=SFI related to slot format combination table) that includes a combination of slot formats for a reference DL BWP and a combination of slot formats for a reference UL BWP of the serving cell. See also [0168].
 [0228] -UE on a serving cell (=selected cell), the SFI - index field in DCI format 20 indicates a combination of slot formats. [0162]- set of symbols of a slot that are indicated to a UE … in SystemInformation Block in ServingCellConfigCommon (=relation of selected cell to slot format indication)
[0240] and [0058] teaches master cell group and one or more secondary cells (=one or more cell groups)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,8,9,10,11,12,14,16,17,19,20,21,24,25,26,27,28,30 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOMAKURA et al. (US 2022/0217661 A1) in view of Babaei et al. (US 2019/0149380 A1)

Regarding Claim 3, Yokomakura does not teach, the method of claim 1, further comprising: transmitting, to the UE, SFI configuration information for cell-group SFI, wherein 
the SFI configuration information is associated with a scheduling cell of the cell-group and is configured for both decoding the cell-group SFI information and decoding per-cell SFI information, or the SFI configuration information is unique to the cell-group SFI.
Babaei teaches, he method of claim 1, further comprising: transmitting, to the UE, SFI configuration information for cell-group SFI, wherein the SFI configuration information is associated with a scheduling cell of the cell-group and is configured for both decoding the cell-group SFI information and decoding per-cell SFI ([0153]- an eNB may initiate an RA procedure via a PDCCH order for an activated SCell. This PDCCH order may be sent on a scheduling cell of this Scell. [ 0399] -blind decoding of GC-PDCCH carrying SFI, the GC-PDCCH blind decoding may be configured with one decoding candidate (=decoding per cell SFI). [0395]- UE may be configured to monitor SFI in group common PDCCH (=cell group decoding) for a Scell at least on the same Scell, or on a different cell.
the SFI configuration information is unique to the cell-group SFI. ([0395]- UE may be configured to monitor SFI in group common PDCCH for a Scell at least on the same Scell, or on a different cell. [0396]- In an example, base station may configure a per serving cell GC - PDCCH (for dynamic SFI monitoring that is unique to serving cell.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 1, further comprising: transmitting, to the UE, SFI configuration information for cell-group SFI, wherein 
the SFI configuration information is associated with a scheduling cell of the cell-group and is configured for both decoding the cell-group SFI information and decoding per-cell SFI information, or the SFI configuration information is unique to the cell-group SFI as taught by Babaei to use SFI configuration for both cell groups and individual cells for configuration flexibility by allowing individual cells to have different SFI configuration based on signal characteristics with respect to other cells in group.

Regarding Claim 4, Yokomakura does not teach, the method of claim 1, wherein the cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 
NRF NO. QLXX.P1632US.P1210133753/60the number of cell slots is greater than or equal to an SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity, or the number of cell slots is greater than or equal to a largest SFI monitoring periodicity of a plurality of SFI monitoring periodicities where two or more cells in the selected cell- group have different SFI monitoring periodicity.
Babaei teaches, the method of claim 1, wherein the cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 
NRF NO. QLXX.P1632US.P1210133753/60 	the number of cell slots is greater than or equal to an SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity, or ([0396]- In an example, base station may configure a per serving cell GC - PDCCH (for dynamic SFI) monitoring periodicity of K slots (eg. based on GC - PDCCH numerology) up to 8 choices (eg., K = 1, 2, 5, 10, 20, etc.). [0397] - the entries in the table may be of different length including a mix of single slot SFI and multi - slot SFI. The length of an entry in the table may be multiple of configured GC - PDCCH monitoring period or a fraction of the configuration GC - PDCCH monitoring period)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 1, wherein the cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 NRF NO. QLXX.P1632US.P1210133753/60the number of cell slots is greater than or equal to a SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity as taught by Babaei to use SFI monitoring periodicity for both cell groups and individual cells for configuration flexibility by allowing individual cells to have different monitoring periodicity n based on signal characteristics with respect to other cells in group.

Regarding Claim 8, Yokomakura does not teach, the method of claim 1, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group.
Babaei teaches, the method of claim 1, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group. ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. which resources are for CSI / interference measurement. [0393] In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 1, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group as taught by Babaei to use slot format time sequence for different cells to allow flexibility in configuration.

Regarding Claim 9, Yokomakura does not teach, the method of claim 8, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group.
Babaei teaches, the method of claim 8, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group. ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. [0393] -In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 8, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group.as taught by Babaei to use slot format time for different cells to allow flexibility in configuration.

Regarding Claim 10, Yokonamura teaches, a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a highest SFI reference SCS value of the cell of the selected cell-group and the slot format information is undersampled for any cell of the cell- group having a SFI reference SCS value lower than the highest SFI reference SCS value,( [ 0152 ] A UE may expect that the reference SCS configuration Href is smaller than or equal to a SCS configuration u for any configured DL BWP or UL BWP). ([0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=respective cells in cell group));
Yokomakura does not teach, the method of claim 9, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value, 
Babaei teaches, the method of claim 9, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein ([0134]-multiple numerologies may be supported. A numerology may be derived by scaling a basic subcarrier spacing by an integer N. Scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing);
a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value,  71758132.1 ([0134]-The numerology with 15 kHz and scaled numerology with different subcarrier spacing with the same CP overhead may align at a symbol boundary every 1ms in a NR carrier.[0133]-“selected cell” is referred in- The quantity of downlink subcarriers or RBs may depend , at least in part , on the downlink transmission bandwidth 306 configured in the cell. [0147]- FIG 7 illustrates one example structure for the UE side MAC entities when a Master Cell Group (MCG) and a Secondary Cell Group (SCG) are configured, and it may not restrict implementation. [0149]- configuration for respective cells in cell groups.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 9, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value, 71758132.1 as taught by Babaei to use slot format time for different cells in cell-group to allow flexibility in configuration.

Regarding Claim 11, Yokomakura teaches, The method of claim 9, wherein one or more cells of the selected cell-group have higher SFI reference subcarrier spacing (SCS) value than a SFI reference SCS value associated with the SFI used to indicate the cells slot format, and ( [0152] A UE may expect that the reference SCS configure ration(=SFI reference SCS value associated with the SFI used to indicate the cells slot format, explained in [0155]) …is smaller than or equal to a SCS configuration.. for any configured DL BWP or UL BWP (=dynamically configured for selected serving cell). [0155]- For each slot configuration provided by TDD - UL - DL - ConfigDedicated, a reference SCS configuration is the reference SCS configuration…provided by TDD - UL - DL – ConfigurationCommon);
wherein the cells slot format indicated by the SFI provides a first slot format of a sequence of slot formats for the one or more cells and a remaining number of slot formats of the sequence are left as having a flexible slot format. ([0152]- [0154]- If nrofDownlinkSymbols is not provided, there are no down link first symbols in the slot and if nrofUplinkSymbols is not provided, there are no uplink last symbols in the slot. The remaining symbols in the slot may be flexible).

Regarding Claim 12, Yokonamura teaches, The method of claim 9, wherein one or more cells of the selected cell-group have higher SFI reference subcarrier spacing (SCS) value than a SFI reference SCS value associated with the SFI used to indicate the cells slot format, wherein the cells slot format indicated by the SFI provides an interlaced sequence of slot formats for the one or more cells, and wherein each interlaced sequence provides cells slot format information for one or more cells of the selected cell-group with a same SFI reference SCS. ([0168] For each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field… a set of slot format combinations by slotFormatCombinations. [0227] - The UE expects that for a reference SCS configuration, usfi and for an active DL BWP or an active UL BWP with SCS configuration u, it is u >= usfi. Each slot format in the combination of slot formats indicated by the SFI - index field value in DCI format 2_0 is applicable to 2(u-usfi) consecutive slots in the active DL BWP or the active UL BWP where the first slot starts at a same time as a first slot for the reference SCS configuration usfi and each downlink or flexible or uplink symbol for the reference SCS configuration usfi corresponds to 2 ( M - USFI ) consecutive down link or flexible or uplink symbols for the SCS configuration u).

Regarding Claim 14, Yokomakura does not teach, the base station of claim 13, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group or the cells slot format of the cells slot format combination table provides a time sequence of indices and each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group.
Babaei teaches, the base station of claim 13, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group or the cells slot format of the cells slot format combination table provides a time sequence of indices and each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group. ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. which resources are for CSI / interference measurement. [0393] In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, The base station of claim 13, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group or the cells slot format of the cells slot format combination table provides a time sequence of indices and each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group as taught by Babaei to use slot format time sequence for different cells to allow flexibility in configuration.


Regarding Claim 16, Yokomakura does not teach, the method of claim 15, further comprising: receiving per-cell SFI information indicating a slot format for a same cell slot as indicated by the cells slot format indicated by the cell-group SFI information, wherein the UE expects the per-cell SFI information and the cell-group SFI information to indicate a same slot format, 
Babaei teaches, The method of claim 15, further comprising: receiving per-cell SFI information indicating a slot format for a same cell slot as indicated by the cells slot format indicated by the cell-group SFI information, wherein the UE expects the per-cell SFI information and the cell-group SFI information to indicate a same slot format, ([0390]- [ 0390 ] In an example , the SFI transmitted in a group common PDCCH may indicate the slot format related information for one or more slots . The slot format related information may inform the UEs of the number of slots and the slot formats related information of those slots. In an example, SFI may slot related information for a UE is configured with multiple bandwidth parts. A UE may be configured to monitor for at most one group - common PDCCH carrying slot format related information (SFI) in a slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, The method of claim 15, further comprising: receiving per-cell SFI information indicating a slot format for a same cell slot as indicated by the cells slot format indicated by the cell-group SFI information, wherein the UE expects the per-cell SFI information and the cell-group SFI information to indicate a same slot format as taught by Babaei to use slot format per cell as in cell group for continuity.

Regarding Claim 17, Yokomakura teaches, the method of claim 15, further comprising: transmitting, by the UE, an indication of support for one or more features utilized with respect to cross-cell operation using the one or more cell-groups, wherein the one or more features include at least one of;

indirect cells slot format support using the cells slot format combination table, direct cells slot format support using the cells slot format combination table, repetition support for cell-groups including cells having different SFI reference SCS values, (Table-4, [0106] shows scs from lowest 15khz with corresponding symbols per slot or slot format repeated for scs greater than 15khz or lowest scs. [0058] – “Configured cells” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information. " Configured cells may be serving cells (=more than one cell);
subsampling support for cell-groups including cells having different SFI reference SCS values, and (Table-4 and [0106]- Table 4 depicts the number of OFDM symbols per slot, slots per frame, and slots per subframe for extended cyclic prefix for different scs. The undersamplig is represented in lower scs table values);
interlacing support for cell-groups including cells having different SFI reference SCS values. ([0168] For each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field… a set of slot format combinations by slotFormatCombinations. [0227] - The UE expects that for a reference SCS configuration, usfi and for an active DL BWP or an active UL BWP with SCS configuration u, it is u >= usfi. Each slot format in the combination of slot formats indicated by the SFI - index field value in DCI format 2_0 is applicable to 2(u-usfi) consecutive slots in the active DL BWP or the active UL BWP where the first slot starts at a same time as a first slot for the reference SCS configuration usfi and each downlink or flexible or uplink symbol for the reference SCS configuration usfi corresponds to 2 ( M - USFI ) consecutive down link or flexible or uplink symbols for the SCS configuration u).
cell-group support for cells having different SFI reference subcarrier spacing (SCS) values, (see Table 4 and [0106]
Yokomakura does not teach, transmitting, by the UE, an indication of support for one or more features utilized with respect to cross-cell operation using the one or more cell-groups, wherein the one or more features include at least one of; a downlink control information (DCI) format for cross-cells SFI, radio resource control (RRC) configuration of the cells slot format 71758132.1 NRF NO. QLXX.P1632US.P1210133756/60combination table, RRC SFI configuration for cross-cell SFI,
Babaei teaches, transmitting, by the UE, an indication of support for one or more features utilized with respect to cross-cell operation using the one or more cell-groups, wherein the one or more features include at least one of ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. which resources are for CSI / interference measurement. [0393] In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
a downlink control information (DCI) format for cross-cells SFI, radio resource control (RRC) configuration of the cells slot format 71758132.1 NRF NO. QLXX.P1632US.P1210133756/60combination table, ([0396]-Ina n example , for cross cell GC - PDCCH monitoring , RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells.. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells.)
RRC SFI configuration for cross-cell SFI, ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, transmitting, by the UE, an indication of support for one or more features utilized with respect to cross-cell operation using the one or more cell-groups, wherein the one or more features include at least one of; a downlink control information (DCI) format for cross-cells SFI, radio resource control (RRC) configuration of the cells slot format 71758132.1 NRF NO. QLXX.P1632US.P1210133756/60combination table, RRC SFI configuration for cross-cell SFI,as taught by Babaei to use cross cell configuration using cross cell monitoring characteristics.

Regarding Claim 19, Yokomakura does not teach, the method of claim 15, further comprising: receiving SFI configuration information for cell-group SFI, wherein the SFI configuration information is associated with a scheduling cell of the cell-group and is used for both decoding the cell-group SFI information and decoding per-cell SFI information, or the SFI configuration information is unique to the cell-group SFI.
Babaei teaches, the method of claim 15, further comprising: receiving SFI configuration information for cell-group SFI, wherein the SFI configuration information is associated with a scheduling cell of the cell-group and is used for both decoding the cell-group SFI information and decoding per-cell SFI information, or the SFI configuration information is unique to the cell-group SFI or ([0153]- an eNB may initiate an RA procedure via a PDCCH order for an activated SCell. This PDCCH order may be sent on a scheduling cell of this Scell. [ 0399] -blind decoding of GC-PDCCH carrying SFI, the GC-PDCCH blind decoding may be configured with one decoding candidate (=decoding per cell SFI). [0395]- UE may be configured to monitor SFI in group common PDCCH (=cell group decoding) for a Scell at least on the same Scell, or on a different cell.
the SFI configuration information is unique to the cell-group SFI. ([0395]- UE may be configured to monitor SFI in group common PDCCH for a Scell at least on the same Scell, or on a different cell. [0396]- In an example, base station may configure a per serving cell GC - PDCCH (for dynamic SFI monitoring that is unique to serving cell.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 15, further comprising: receiving SFI configuration information for cell-group SFI, wherein the SFI configuration information is associated with a scheduling cell of the cell-group and is used for both decoding the cell-group SFI information and decoding per-cell SFI information, or the SFI configuration information is unique to the cell-group SFI.as taught by Babaei to use SFI configuration for both cell groups and individual cells for configuration flexibility.

Regarding Claim 20, Yokomakura does not teach, the method of claim 15, wherein cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 NRF NO. QLXX.P1632US.P1210133757/60:
the number of cell slots is greater than or equal to an SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity 
Babaei teaches, the method of claim 15, wherein cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 NRF NO. QLXX.P1632US.P1210133757/60the number of cell slots is greater than or equal to a SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity ([0396]- In an example, base station may configure a per serving cell GC - PDCCH (for dynamic SFI) monitoring periodicity of K slots (eg. based on GC - PDCCH numerology) up to 8 choices (eg., K = 1, 2, 5, 10, 20, etc.). [0397] - the entries in the table may be of different length including a mix of single slot SFI and multi - slot SFI. The length of an entry in the table may be multiple of configured GC - PDCCH monitoring period or a fraction of the configuration GC - PDCCH monitoring period)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, The method of claim 15, wherein cells slot format of the cell-group SFI information provides slot formats for a number of cell slots, and wherein 71758132.1 NRF NO. QLXX.P1632US.P1210133757/60:the number of cell slots is greater than or equal to a SFI monitoring periodicity where the cells in the selected cell-group use the SFI monitoring periodicity as taught by Babaei to use SFI configuration for both cell groups and individual cells for configuration flexibility.

Regarding Claim 21, Yokomakura does not teach, the method of claim 15, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group.
Babaei teaches, The method of claim 15, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group ([0150] -If TDD - UL - DL - Configuration Common provides both pattern1 and pattern2(=slot format patterns in table), the UE sets the slot format per slot over a first number of slots as indicated by pattern1 and the UE sets the slot format per slot over a second number of slots as indicated by pattern2. The patternl1 provides a slot configuration period of Pms by dl - UL - TransmissionPeriodicity).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 15, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group as taught by Babaei to use slot format time sequence for different cells to allow flexibility in configuration.

Regarding Claim 24, Yokomakura does not teach, the method of claim 15, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group.
Babaei teaches, the method of claim 15, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group. ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. which resources are for CSI / interference measurement. [0393] In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 15, wherein the cells slot format of the cells slot format combination table provides a time sequence of indices, and wherein each index of the sequence of indices maps to a pattern of slot formats for the cells of the selected cell-group as taught by Babaei to use slot format time sequence for different cells to allow flexibility in configuration.

Regarding Claim 25, Yokomakura does not teach, the method of claim 24, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group.
Babaei teaches, the method of claim 24, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group. ([0396]- In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell. In an example, for cross cell GC - PDCCH monitoring, RRC configuration may indicate that different SFI fields in one GC - PDCCH may be applied to different cells. [0393] -In an example, the SFI may carry an index to a table that is UE - specifically configured via RRC).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, the method of claim 24, wherein the indices of the cells slot format correspond to a cells slot formats table comprising slot format information for each cell of the selected cell-group as taught by Babaei to use slot format time for different cells to allow flexibility in configuration.

Regarding Claim 27, Yokomakura teaches ,The method of claim 25, wherein one or more cells of the selected cell-group have lower SFI reference subcarrier spacing (SCS) value than a SFI reference SCS value associated with the SFI reference SFI used to indicate the cells slot format, and( [0152] A UE may expect that the reference SCS configure ration(=SFI reference SCS value associated with the SFI used to indicate the cells slot format, explained in [0155]) …is smaller than or equal to a SCS configuration.. for any configured DL BWP or UL BWP (=dynamically configured for selected serving cell). [0155]- For each slot configuration provided by TDD - UL - DL - ConfigDedicated, a reference SCS configuration is the reference SCS configuration…provided by TDD - UL - DL – ConfigurationCommon);
 wherein the cells slot format indicated by the SFI provides a first slot format of a sequence of slot formats for the one or more cells and a remaining number of slot formats of the sequence are left as having a flexible slot format. ([0152]- [0154]- If nrofDownlinkSymbols is not provided, there are no down link first symbols in the slot and if nrofUplinkSymbols is not provided, there are no uplink last symbols in the slot. The remaining symbols in the slot may be flexible).

Regarding Claim 26, Yokomakura teaches, a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a highest SFI reference SCS value of the cells of the selected cell-group and the slot format information is undersampled for any cell of the cell- group having a SFI reference SCS value lower than the highest SFI reference SCS value,( [ 0152 ] A UE may expect that the reference SCS configuration Href is smaller than or equal to a SCS configuration u for any configured DL BWP or UL BWP. ([0168] does teach for each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field in DCI format 2_0 by positionInDCI (=respective cells in cell group));
Yokomakura does not teach, The method of claim 25, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value, 71758132.1 NRF NO. QLXX.P1632US.P1210133758/60
Babaei teaches, the method of claim 25, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein ([0134]-multiple numerologies may be supported. A numerology may be derived by scaling a basic subcarrier spacing by an integer N. Scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing);
a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value, ([0134]-The numerology with 15 kHz and scaled numerology with different subcarrier spacing with the same CP overhead may align at a symbol boundary every 1ms in a NR carrier.[0133]-“selected cell” is referred in- The quantity of downlink subcarriers or RBs may depend , at least in part , on the downlink transmission bandwidth 306 configured in the cell. [0147]- FIG 7 illustrates one example structure for the UE side MAC entities when a Master Cell Group (MCG) and a Secondary Cell Group (SCG) are configured, and it may not restrict implementation. [0149]- configuration for respective cells in cell groups)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, The method of claim 25, wherein two or more cells of the selected cell-group have different SFI reference subcarrier spacing (SCS), and wherein a length of sequences of slot format information corresponding to respective cells of the cell-group is determined from a lowest SFI reference SCS value of the cells of the selected cell-group and a slot format of the slot format information is repeated for any cell of the cell-group having a SFI reference SCS value greater than the lowest SFI reference SCS value, 71758132.1 NRF NO. QLXX.P1632US.P1210133758/60 as taught by Babaei to use slot format time for different cells in cell-group to allow flexibility in configuration.

Regarding Claim 28, Yokomakura teaches ,The method of claim 25, wherein one or more cells of the selected cell-group have lower SFI reference subcarrier spacing (SCS) value than a SFI reference SCS value associated with the SFI used to indicate the cells slot format, wherein the cells slot format indicated by the SFI provides an interlaced sequence of slot formats for the one or more cells, and wherein each interlaced sequence provides cells slot format information for one or more cells of the selected cell-group with a same SFI reference SCS. ([0168] For each serving cell in the set of serving cells, an identity of the serving cell by servingCellid, and a location of an SFI - index field… a set of slot format combinations by slotFormatCombinations. [0227] - The UE expects that for a reference SCS configuration, usfi and for an active DL BWP or an active UL BWP with SCS configuration u, it is u >= usfi. Each slot format in the combination of slot formats indicated by the SFI - index field value in DCI format 2_0 is applicable to 2(u-usfi) consecutive slots in the active DL BWP or the active UL BWP where the first slot starts at a same time as a first slot for the reference SCS configuration usfi and each downlink or flexible or uplink symbol for the reference SCS configuration usfi corresponds to 2 ( M - USFI ) consecutive down link or flexible or uplink symbols for the SCS configuration u).


Regarding Claim 30, Yokomakura does not teach, the UE of claim 29, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group.
Babaei teaches, The UE of claim 29, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group ([0150] -If TDD - UL - DL - Configuration Common provides both pattern1 and pattern2(=slot format patterns in table), the UE sets the slot format per slot over a first number of slots as indicated by pattern1 and the UE sets the slot format per slot over a second number of slots as indicated by pattern2. The patternl1 provides a slot configuration period of P msec by dl - UL - TransmissionPeriodicity).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokomakura, The UE of claim 29, wherein the cells slot format of the cells slot format combination table directly provides a time sequence of slot formats for all cells of the selected cell-group as taught by Babaei to use slot format time sequence for different cells to allow flexibility in configuration.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478